Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not fully persuasive.
The applicant’s arguments regarding the interpretation of limitations under 35 USC 112f, are not persuasive.  If the applicant does not intend for the limitations to be interpreted under 35 USC 112f, as noted below, the limitations must be amended or show that the limitations do have structure.  The applicant cannot simply say they do not wish for them to be interpreted such.  With respect to the rejection under 35 USC 112a, the examiner thanks the applicant for pointing out that the specification does disclose a specific structure for the pressure exertion member.  This does not avoid the limitation being interpreted under 35 USC 112f, but it does overcome the rejection of it under 35 USC 112a. The specification clearly discloses that the pressure exertion member structurally is a spring or flexible material.  However, that same citation does not provide for any structure for the tape supporting member.  It still isn’t clear what exactly it is.  The figure does show it but does not provide added details or insight as to what the structure entails.  For this reason, the rejection under 35 USC 112a with respect to that limitation remains. 
With respect to the applicant’s arguments regarding the prior art rejection in view of Anderson, the arguments are not persuasive.  The applicant notes that the opening is used to supply both the milk and to capture an image of the dry stick, however this is not structurally limiting in the claim.  The claim limitations disclose an aperture however it is intended use for the camera to be aligned with it since the camera is still not part of the claimed limitations as well as for the milk sample to be received there.  Any opening or access to the film of Anderson would supply the necessary structure for this intended use.  
The recess 212 of Anderson allows for exposure of the film to a milk sample.  Inherently, that recess must have some sort of aperture or opening in order to allow the milk sample to reach the film. An aperture is simply an opening and even though Anderson does not describe Figure 3 very clearly with respect to Figure 2, we can see in Figure 2 that the recess does have an opening around the film exposure spot 214. 
With respect to the arguments regarding previous claim 3, Anderson discloses the cover 320 to be equivalent to a top lid and the hole within the piercing tip allowing the fluid to flow from the reagents to the channels is the opening.  The fact that the applicant’s invention allows the milk sample of the animal to flow through the needle is an intended use.  MPEP 2115 notes that the material or article worked upon by an apparatus cannot limit the apparatus.  In this case, the type of fluid flowing does not limit the apparatus but is an intended use. 
For these reasons, the rejection remains as described below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure exertion member” in claim 1 and 4 “tape supporting member” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The “tape supporting member” is not described in the specification beyond their functional intention. The “tape supporting member” is drawn in Figure 3A, however the actual structure is not clear at all.  Element 320 appears to point to a circle, but the structure of that circle is not discernable from the figure alone.  The specification does not further describe structure connected to this element but only explains the function of the element.  The element is not defined in the specification and therefore not enabled since one of ordinary skill in the art would now know what structure fulfills the intended function. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 6, 7, 9, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. Publication 2006/0260939.
With respect to claim 1, 4, 5, 6, 7, 9, 10, 13, Anderson discloses a biological information detection sensor comprising:
A housing providing the cassette with an interior volume, the housing having at least one opening and being insertable into the service module (Figure 2, cassette 210, P.0034, service module = biosensor measurement device, opening = recess 212) 
Wherein, with the housing inserted into the service module, the at least one opening of the housing is aligned in the service module (Figure 1, P.0034)
A tape distributing spool located within the housing (Figure 2, spool = feed spool 204)
A tape rolled up on the tape distributing spool, the tape comprising a plurality of dry sticks configured to indicate the biomarker value of the milk sample and a top film arranged to protect the dry sticks while rolled up on the tape distributing spool (Figure 2, tape = film 202, top film = foil coating 206, dry sticks = biosensor regions 216)
The tape being advanceable within the housing so that each of the dry sticks are individually aligned with the at least one opening to respectively receive the milk sample from the service module via the at least one opening onto each of the dry sticks and so that each of the dry sticks are subsequently individually aligned with the at least one opening (P.0029, P.0048, dry sticks = active biosensor regions, opening = recess 212)
A tape collecting spool located within the housing, the tape collecting spool configured to collect the tape with used dry sticks (P.0029, tape collecting spool = drive spool)
A top film reel located within the housing, the top film reel arranged to peel off and collect the top film of the tape (P.0029, top film reel = further spool 208) 
A capstan reel comprising teeth for engaging with advancement of apertures on tape (P.0030, sprocket wheel, P.0039)
The housing comprises a rear part and a frontal part ( Figure 2, rear = cassette 210, frontal part = cover 320, P.0035)
A rear tape distributing spool holding member arranged to hold the tape distributing spool (Figure 2, rear tape distributing spool holding member = feed spool 204)
A rear tape collecting holding member arranged to hold the tape collecting spool (Figure 2, rear tape collecting holding member = drive spool 220, P.0029)
A rear capstan reel holding member arranged to hold the capstan reel (Figure 2, P.0030, P.0039, sprocket wheel or capstan wheel inherently held somewhere)
A rear top film reel holding member arranged to hold the top film (Figure 2, top film reel holding member = spool 208, P.0029)
The housing comprises a top lid, comprising at least one opening configured to enable a needle to be inserted through the opening for applying the milk sample to one of the dry sticks to which the top film has been peeled off (P.0029, opening = channels 312 + tip 314, P.0035, top lid = cover portion 320)
A pressure exertion member arranged to act on the tape to keep the tape at a predetermined distance from the top lid and keep that tape at a constant distance from the at least one opening (P.0035, Figure 2, unlabeled cylinders on either side of aperture 212)
A capstan reel comprising teeth for engaging with advancement apertures on the tape and wherein the top lid is configured to act on the tape (P.0039, capstan reel 324, P.0035, cover portion is fixed in place over the cassette)
At least one driving belt located within the housing, the at least one driving belt arranged to convey driving motion from the capstan reel to at least one of the spools (P.0039, drive belt = belt connected between motor 322 and capstan 324 in Figure 3)
The driving belt is arranged to convey the driving motion from the capstan reel to the tape collecting spool (P.0039)
 Wherein the housing is detachably insertable by an operator into the service module associated with the milking equipment (P.0034)
A tape supporting member located within the housing, the tape supporting member arranged to guide the tape in a trajectory between the tape distributing spool and the capstan reel (P.0030, Figure 2, unlabeled cylinder support in middle of 210)
The cassette being disposable (P.0049)

It should be noted that “the at least one opening of the housing is a camera alignment opening” does not change the structure of the device. The opening can be labeled for whatever function the inventor desires, however without structure to limit it, the label is merely intended use.  The camera of the service module is not included in this apparatus so that the apparatus (the cassette) cannot be limited by some potential or intended use of the device. 
However, Anderson is silent with respect to a frontal part of the housing comprising holding members for the components within the cassette as well as an aperture extending through the rear part of the housing. 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the cassette of Anderson comprises a rear part and frontal part so as to fully contain the tape and keep the reels supported from both sides. 
Anderson does disclose a liquid evacuator (tubes 312 connected to pump 316 and unknown component 318 to the detection area) however the liquid evacuator of Anderson is in the form of a tube rather than an aperture and goes around the device through the top of the cassette rather than through the rear.  It would have been obvious to one of ordinary skill in the art at the time of the invention to move the liquid evacuator to the rear part since Anderson notes (P.0037) and it has been held that parts may be rearranged based on obvious geometries that don’t affect the utilization of the device.  Further, the tubing of Anderson must reach the film, which if Anderson is amended to include a front cover, the tubing must inherently pass through an aperture in that front cover, or rear part if rearranged as described, to reach the film in the detection area 110.  

Claim(s) 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. Publication 2006/0260939 in view of Azarnia U.S. Publication 2005/0214881. 
With respect to claims 8, 11 and 12, Anderson discloses all of the limitations with respect to claim 1 and 3. However, Anderson is silent with respect to guiding edges on the tape collecting spool and that the cassette is made of plastic. 
Azarnia discloses device for analyte measurement comprising:
The tape collecting spool comprises guiding edges arranged to fixate the tape on the tape collecting spool during collection of the tape (Figure 4, P.0066)
The parts of the cassette are made of plastic (P.0048)
The rear part comprises at least one ventilation aperture (P.0054)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a ventilation aperture for temperature regulation of the cassette of Anderson.  Anderson discloses the importance of temperature regulation (P.0033) and a ventilation aperture is a well known structural element to help release heat. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include guiding edges on the spools since guiding edges are well known in the art to support tape such that it stays correctly aligned as evidenced by Azarnia U.S. Publication 2005/0214881 (P.0066, Figure 4).  
Finally, plastic would be a design choice for the cassette because it is light weight and inexpensive.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877